Citation Nr: 0607391	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-16 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for major depression.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1980 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for major depression, 
contending that his symptoms began while on active duty.  
Service medical records confirm that on many occasions 
between January and March 1981, he was evaluated for 
complaints of headaches, dizziness, and fainting spells.  
After a short hospitalization in March 1981, a diagnosis of 
"psychological factors affecting physical condition, 
manifested by hyperventilation and anxiety reaction" was 
entered.  His treatment providers also assessed a conversion 
disorder.  

Although the veteran alleges that he received treatment for 
depression upon his separation from service, he indicated 
during a January 2005 hearing that those records were not 
unavailable, due the doctor's retirement.  The record does 
contain evidence, however, of nervousness in July 1987, and a 
diagnosis of depression in September 2000.  The balance of 
the clinical records document on-going treatment for major 
depression and anxiety.  

Because the claim is supported by a current medical diagnosis 
of disability and evidence of a related mental illness in 
service, the Board finds that an examination and medical 
opinion are required in order to determine whether the 
current diagnosis is related to service.  Accordingly, the 
appeal is remanded for the following:

1.  Provide the veteran a VA psychiatric 
examination in order to determine whether his 
currently diagnosed disorder is at least as 
likely as not (a probability of 50 percent or 
greater) etiologically related to the 
psychiatric symptoms documented during 
service; i.e., whether those symptoms were 
early manifestations of his current major 
depression.  The claims file and a copy of 
this remand should be made available to and 
be reviewed by the examiner.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
N. W. FABIAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

